DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-3, 5 and 8, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray imaging apparatus comprising: 
a controller configured or programmed to perform control to change an amount of assist from a drive in manually moving a moving body based on an operation of an operation button configured to receive an operation for moving the moving, wherein the controller is configured or programmed to change the amount of assist from a drive according to the number of axes on which the moving body moves based on the operation of the operation button and including all imitations recited in independent claim 1.
As per claim 9 and dependent claims 10-13, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray imaging apparatus comprising:
a controller configured or programmed to perform control to change an amount of assist from a drive in manually moving a moving body based on a current position and target position of the moving body and including all imitations recited in independent claim 9.
As per claim 14, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray imaging apparatus comprising: a controller configured or .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884